EXHIBIT 10.2

 

PROMISSORY NOTE

 



EU 200,000

Chicago, Illinois

 

December 19, 2018



  

FOR VALUE RECEIVED, the undersigned, Cosmos Holdings Inc., a Nevada corporation,
with principal offices located at 141 West Jackson Blvd., Suite 4236, Chicago
Illinois 60604 (the “Maker”), hereby unconditionally promises to pay to the
order of Deepdae Holding Ltd. a Republic of Cyprus limited liability company
with an address located at Irakleous, 39, Neos Kosmos Athens, Greece (the
“Payee”), at such place as designated by the Payee, or at such other place or to
such other party or parties as may be designated by the Payee from time to time,
in Euros, the principal amount (the “Principal Amount”) of EU Two Hundred
Thousand (EU 200,000) without interest unless an event of default (as defined
below) shall occur.

 

1. This unsecured promissory note (this “Note”) shall be due and payable in one
year from the dated invoice. The Maker may prepay this entire Note at any time
without premium or penalty. Any prepayment will be applied first against
accrued, but unpaid interest and then against the outstanding principal balance.

 

2. This Note is being given in connection with the Closing of the Stock Purchase
Agreement dated as of June 23, 2018, as amended (“SPA”) pursuant to which the
Maker agreed to purchase from the Payee all of the capital stock of Cosmofarm
Ltd..

 

3. Upon the occurrence of any of the following events (each, an “Event of
Default" and collectively, the “Events of Default”):

 

(a) failure by Maker to pay the principal on the Note when due, whether on the
date fixed for payment or by acceleration or otherwise; provided, however, that
failure to pay any principal when due shall not be an Event of Default if such
overdue payment is paid within thirty (30) days of such due date; or

 

(b) if Maker shall make a general assignment for the benefit of creditors or
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, or any such official is
placed in control of such properties, including the disposition of trust assets,
or Maker shall commence any action or proceeding or take advantage of or file
under any federal or state insolvency statute, including, without limitation,
the United States Bankruptcy Code or any political subdivision thereof, seeking
to have an order for relief entered with respect to it or seeking adjudication
as a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, administration, a voluntary arrangement, or other
relief with respect to it or its debts; or

 

(c) there shall be commenced against Maker any action or proceeding of the
nature referred to in paragraph (b) above or seeking issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of the property of Maker, which results in the entry of an
order for relief which remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or

 



  -1-

   



 

(d) The Maker breaches or defaults on any material covenant or other material
term or condition of this Note or the SPA, excluding this Section 3 and such
breach, if subject to cure, continues for a period of thirty (30) days after
written notice to the Maker from the Payee;

 

then, in addition to all rights and remedies of Payee under applicable law or
otherwise (including any remedies pursuant to the SPA), all such rights and
remedies being cumulative, not exclusive and enforceable alternatively,
successively and concurrently, at its option, Payee may declare all amounts
owing under this Note, to be due and payable, whereupon the then unpaid balance
hereof shall forthwith become due and payable plus all costs and expenses of
collection or enforcement hereof, including, but not limited to, reasonable
attorneys' fees and expenses.

 

4. If any one or more Events of Default shall occur and be continuing, the
principal amount of this Note shall bear similar interest at the annual rate
(the “Default Rate”) of ten (10%) percent. The Payee may send written notice of
default to the Maker at any time after the Maturity Date or earlier upon an
Event of Default. However, regardless of whether the Payee sends written notice
of default to Maker, the Note shall bear interest at the Default Rate as set
forth above. Upon an Event of Default, the Payee may proceed to (i) protect and
enforce Payee’s rights either by suit in equity or by action at law, or both,
whether for the specific performance of any covenant, condition or agreement
contained in this Note, or the SPA, (ii) enforce the payment of this Note, or
(iii) enforce any other legal or equitable right of the holder of this Note or
the SPA. No right or remedy herein or in any other agreement or instrument
conferred upon the Payee of this Note is intended to be exclusive of any other
right or remedy, and each and every such right or remedy shall be cumulative and
shall be in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

 

5. The Maker, signer, surety, guarantor, and endorser of this Note severally
waive valuation and appraisal, demand, presentment, notice of dishonor, notice
of intent to demand or accelerate payment hereof, notice of demand, notice of
acceleration, diligence in collecting, grace, notice, and protest. If this Note
is not paid when due, the Maker agrees to pay all costs of collection,
including, but not limited to, reasonable attorneys’ fees and all expenses
incurred by the holder hereof on account of any such collection, whether or not
suit is filed hereon.

 

6. Each right and remedy available to the holder hereof shall be cumulative of
and in addition to each other such right and remedy, including, but not limited
to, any rights set forth in the Purchase Agreement. No delay on the part of the
holder hereof in the exercise of any right or remedy available to the holder
hereof shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude other or further exercise thereof or exercise of any
other such right or remedy.

 

7. This Note shall be governed by and construed under the laws of the State of
New York applicable to contracts made and to be performed entirely within the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State and City of
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction. contemplated hereby and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each Maker hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

 

8. Representation by Counsel; Interpretation. The Maker acknowledges that it has
been represented by counsel, or has been afforded the opportunity to be
represented by counsel, in connection with this Note and the transactions
contemplated hereby. Accordingly, any rule or law or any legal decision that
would require the interpretation of any claimed ambiguities in this Note against
the party that drafted it has no application and is expressly waived by the
parties. The provisions of this Note shall be interpreted in a reasonable manner
to give effect to the intent of the parties hereto.

 

9. Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors (whether by merger
or otherwise) and permitted assigns of the Payee. Maker may not assign this Note
or delegate his duties hereunder without the prior written consent of Payee.
This Note shall bind Maker and its permitted assigns.

 



  -2-

   



 

10. Any notices required under this Note shall be sent to the addresses set
forth above, by certified mail, return receipt requested, postage prepaid, or by
Federal Express or other nationally recognized overnight or international
courier, and shall be deemed received three (3) days after posting, if sent by
certified mail, and one (1) day after delivery to an overnight courier, if so
delivered and three (3) days after delivery to an international courier, if so
delivered.

 

11. This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

 

12. Savings Clause. It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply strictly with the applicable New York law
governing the maximum rate or amount of interest payable on the indebtedness
evidenced by the Note (as hereinafter defined) or applicable United States
federal law to the extent that it permits Payee to contract for, charge, take,
reserve or receive a greater amount of interest than under New York law. If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to the
Note or any other communication or writing by or between Maker and Payee related
to the transaction or transactions that are the subject matter of the Purchase
Agreement, (ii) contracted for, charged, taken, reserved or received by reason
of Payee’s exercise of the option to accelerate the maturity of the Note , or
(iii) Maker will have paid or Payee will have received by reason of any
voluntary prepayment by Maker of the Note, then it is Maker’s and Payee’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
under New York law (as defined below) shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Lawful Rate theretofore
collected by Payee shall be credited on the principal balance of the Note (or,
if the Note have been or would thereby be paid in full, refunded to Maker), and
the provisions of the Note and the Purchase Agreement shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable laws, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, that if
the Note has been paid in full before the end of the stated term of the Note,
then Maker and Payee agree that Payee shall, with reasonable promptness after
Payee discovers or is advised by Maker that interest was received in an amount
in excess of the Maximum Lawful Rate, either credit such excess interest against
the Note and/or any Related Indebtedness then owing by Maker to Payee and/or
refund such excess interest to Maker, in each such case pro rata in according
with the outstanding principal amount of the Note advanced to Maker by Payee.
Maker hereby agrees that as a condition precedent to any claim seeking usury
penalties against Payee, Maker will provide written notice to Payee, advising
Payee in reasonable detail of the nature and amount of the violation, and Payee
shall have 60 days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Maker or
crediting such excess interest against the Note then owing by Maker to Payee.
All sums contracted for, charged, taken, reserved or received by Payee for the
use, forbearance or detention of any debt evidenced by the Note shall, to the
extent permitted by applicable law, be amortized, prorated, allocated or spread,
using the actuarial method, throughout the stated term of the Note (including
any and all renewal and extension periods thereof) until payment in full so that
the rate or amount of interest on account of the Note does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note for
so long as any debt thereunder is outstanding. “Maximum Lawful Rate” shall mean
the maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Payee in accordance with the applicable laws of the
State of New York (or applicable United States federal law to the extent that
such law permits Payee to contract for, charge, take, receive or reserve a
greater amount of interest than under New York law), taking into account all
fees, charges and/or any other things of value, if any, contracted for, charged,
taken, received or reserved by Payee in connection with the transactions made in
connection with the transaction evidenced by the Note and the Purchase
Agreement.

 

13. Maker hereby represents that Maker has full power, authority and legal right
to execute and deliver this Note and that this Note, when executed and
delivered, shall constitute a valid and binding obligation of Maker.

 

14. If any provision in this Note is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

 

SIGNATURE PAGE TO FOLLOW

 



  -3-

   



  

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

 



 

MAKER:

 

Cosmos Holdings Inc.

        By: /s/ Grigorios Siokas

 

Name:

Grigorios Siokas

    Title:

CEO

 



 

 



-4-



 